 Case: 2:20-cv-02043-JLG-EPD Doc #: 7 Filed: 04/23/20 Page: 1 of 1 PAGEID #: 165




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

ONEIDA CONSUMER, LLC, et al.,

              Plaintiff,
                                         Case No. 1:20-cv-322
      v.                                 JUDGE DOUGLAS R. COLE

ELYSE FOX,

              Defendant.

                                     ORDER

      The Court, upon a review of the record, notes that the above-styled case was

erroneously filed in the Western Division of the Southern District of Ohio at

Cincinnati.

      Pursuant to Local Rule 82.1, the Court TRANSFERS this case from the docket

of the Honorable Douglas R. Cole to the Office of the Clerk for reassignment to the

Eastern Division of the Southern District of Ohio at Columbus.

      SO ORDERED.


April 23, 2020
DATE                                      DOUGLAS R. COLE
                                          UNITED STATES DISTRICT JUDGE
